          Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

CURTIS CORY et al.,                           )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )   Case No. CIV-20-706-G
                                              )
CIMAREX ENERGY COMPANY                        )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is the Motion to Dismiss (Doc. No. 9) of Defendant Cimarex

Energy Company (“Cimarex”). Plaintiffs Curtis Cory and Cheryl Cory (“Plaintiffs”) have

responded in opposition (Doc. No. 11) and Cimarex has replied (Doc. No. 12). For the

reasons set forth below, the Motion is granted.

                                      BACKGROUND

       The parties in this case are successors-in-interest to an oil and gas lease (the

“Lease”) burdening an 80-acre tract of Section 25, Township 15 North, Range 9 West in

Kingfisher County, Oklahoma (the “Leased Property”). Compl. (Doc. No. 1) at 1-2. The

Lease was executed on March 14, 1977, between Plaintiffs’ predecessors, as lessors, and

Cimarex’s predecessor, as lessee. See Lease (Doc. No. 9-1). It provides for an initial term

of three years, to continue thereafter so long as oil or gas “is or can be produced from [the

Leased Property] or from land within which [the Leased Property] is pooled.” Id. ¶ 2.

       The Lease includes a “pooling” clause, which provides, in part:

       Lessee, at its option, is hereby given the right and power to pool or combine
       the acreage covered by this lease or any portion thereof with other land, lease
           Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 2 of 8




       or leases in the immediate vicinity thereof, when in lessee’s judgment it is
       necessary or advisable to do so in order to properly develop and operate said
       lease premises so as to promote the conservation of oil, gas or other minerals
       in and under and that may be produced from said premises or in order to
       obtain a larger production allowable from any governmental agency having
       control over such matters, such pooling . . . . to be into a unit or units not
       exceeding 160 acres each in the event of an oil well, or into a unit or units
       not exceeding 640 acres each in the event of a gas well.

Id. ¶ 6 (emphasis added). At issue in this case is the 160-acre pooling restriction reflected

in the italicized language above.

       On July 23, 2015, the Oklahoma Corporation Commission (“OCC”) entered Order

No. 643680, establishing Section 25, Township 15 North, Range 9 West as a 640-acre

horizontal well unit for the Mississippian common source of supply (the “Unit”).1 See

OCC Order 643680 (Doc. No. 9-2) at 2-3. The OCC specifically found that creation of the

Unit was “necessary to protect correlative rights, prevent . . . waste[,] and obtain the

greatest ultimate recovery of oil and gas.” Id. at 8. Pursuant to Order No. 643680, Cimarex

drilled and completed the Loretta 1-25H Well (the “Loretta Well”), a horizontal oil well,

in the Unit.

       Plaintiffs filed the instant action on July 22, 2020, asserting claims against Cimarex

for breach of contract, conversion, and declaratory judgment. See Compl. at 1-3. All three

claims are predicated on the allegation that Cimarex drilled the Loretta Well in violation

of the Lease’s 160-acre pooling restriction.




1
 The Court may take judicial notice of OCC orders and proceedings. See Sinclair Oil &
Gas Co. v. Bishop, 441 P.2d 436, 441-42 (Okla. 1967).


                                               2
          Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 3 of 8




                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) prescribes that a defendant may seek

dismissal when the plaintiff “fail[s] to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). In analyzing a motion to dismiss under Rule 12(b)(6), the court

“accept[s] as true all well-pleaded factual allegations in the complaint and view[s] them in

the light most favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc.,

706 F.3d 1231, 1235 (10th Cir. 2013). A complaint fails to state a claim on which relief

may be granted when it lacks factual allegations sufficient “to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation

omitted); see also Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (“[T]o

withstand a motion to dismiss, a complaint must contain enough allegations of fact to state

a claim that is plausible on its face.” (internal quotation marks omitted)). Bare legal

conclusions in a complaint are not entitled to the assumption of truth; “they must be

supported by factual allegations” to state a claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009).

                                         ANALYSIS

       Plaintiffs’ core contention—and the premise for each of its three claims—is that

Cimarex violated the Lease’s 160-acre pooling restriction by drilling the Loretta Well, an

oil well, on a 640-acre unit encompassing the Leased Property. See Compl. at 1-3; Pl.’s

Resp. (Doc. No. 11) at 7-10. Cimarex argues, and the Court agrees, that the 160-acre




                                              3
            Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 4 of 8




pooling restriction was “superseded” by OCC Order No. 643680, and therefore, Plaintiffs’

claims fail as a matter of law. Def.’s Mot. (Doc. No. 9) at 5-10.

    I.   Breach of Contract

         As both sides acknowledge, the impact, if any, of Order No. 643680 on Cimarex’s

duty to comply with the Lease’s 160-acre pooling restriction hinges on the intent of the

original contracting parties. See Def.’s Mot. at 6-9; Pl.’s Resp. at 8-9; Husky Ventures, Inc.

v. B55 Invs., Ltd., 911 F.3d 1000, 1015 (10th Cir. 2018) (explaining that, under Oklahoma

law, the “paramount objective” of contract interpretation is “to ascertain and give effect to

the intention of the parties”).2 According to Cimarex, it was the intent of the original parties

that the pooling restrictions would yield to any conflicting unitization order issued by the

OCC. See Def.’s Mot. at 6-9. To support this position, Cimarex relies primarily on Hladik

v. Lee, 541 P.2d 196 (Okla. 1975), and Oklahoma Natural Gas Company v. Long, 406 P.2d

499 (Okla. 1965).3

         In Hladik, an oil and gas lessee pooled ten separately owned tracts of land to create

a 480-acre “declared” unit. Hladik, 541 P.2d at 197. The OCC subsequently issued a

spacing order creating a 160-acre “compulsory” unit within the acreage comprising the


2
  A federal court exercising diversity jurisdiction applies the substantive law of the forum
state—here, Oklahoma. See Clark v. State Farm Mut. Ins. Co., 433 F.3d 703, 709 (10th
Cir. 2005). Under Oklahoma statute, “[a] contract is to be interpreted according to the law
and usage of the place where it is to be performed, or, if it does not indicate a place of
performance, according to the law and usage of the place where it is made.” Okla. Stat. tit.
15, § 162. As the parties do not urge the applicability of any other state’s law, the Court
will interpret the Lease in accordance with the laws of Oklahoma, the place of contract
performance.
3
 Superseded by statute on other grounds as recognized in Hall v. Galmor, 427 P.2d 1051,
1071 & n.106 (Okla. 2018).

                                               4
           Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 5 of 8




declared unit. Id. The issue was how to distribute royalties derived from gas production

on the compulsory unit. See id. The Oklahoma Supreme Court held that the compulsory

unit superseded the declared unit, and royalties should be paid accordingly—that is, only

those lessors whose acreage was included in the compulsory unit were entitled to share in

production. See id. at 198-99. The court reasoned that oil and gas leases are negotiated

against the backdrop of the OCC’s regulatory authority, of which the parties are

presumably aware; thus, in the absence of an express agreement providing otherwise, it

must be assumed that the parties intended that a valid exercise of such authority would

supersede any and all conflicting lease provisions. See id. The court found further support

for its holding in the language of the lease itself, which reflected the lessors’ intent that its

acreage be pooled when necessary to promote conservation—an objective that aligned with

that of the OCC in issuing its order creating the compulsory unit. See id.

       At issue in Long was an oil and gas lease requiring the lessee to commence the

drilling of a well on the leased property within one year’s time or otherwise pay delay

rentals to the lessor. See Long, 406 P.2d at 501. Subsequent to the lease’s execution, the

OCC issued a spacing order creating a 640-acre unit that embraced the leased property, and

a well was drilled pursuant thereto. Id. In an action to cancel the lease and quiet title to

the leased property, the lessor argued that the lease had expired on its own terms once the

lessee ceased paying delay rentals because the lessee had failed to drill a well on the leased

property as promised. Id. The lessor argued that the well drilled in the unit did not hold

the lease because it was not drilled on his specific property. Id. at 501-02. The court

rejected this argument, reasoning that “[w]hen this lease was entered into the parties knew


                                               5
             Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 6 of 8




of the authority of the Oklahoma Corporation Commission to enact well-spacing

regulations in furtherance of conserving oil and gas, and they contracted subject thereto.”

Id. at 503. The court held that the spacing order superseded the conflicting lease provision

and, therefore, production from the well operated to perpetuate the lease. See id. at 501.

          The Court agrees with Cimarex that Hladik and Long foreclose Plaintiffs’ breach-

of-contract claim. These decisions teach that the OCC’s regulatory authority, e.g., to space

wells for the conservation of oil, gas, and other natural resources, is “incorporated in[to]”

private oil and gas leases “by operation of law.” Id. at 504. It is therefore the expectation

and intention of the contracting parties that a valid exercise of the OCC’s regulatory

authority will supersede conflicting lease provisions of the kind at issue here. See id. This

principle is especially true as applied to a pooling clause which identifies, as its primary

objective, “the conservation of oil, gas or other minerals.” Lease ¶ 6; see Hladik, 541 P.2d

at 198.

          Plaintiffs argue that Hladik is inapposite because “there is no declared unit at issue”

in this case. Pl.’s Resp. at 8. But this argument raises a distinction without a difference.

Hladik did not turn on the existence of a declared unit but instead on the existence of a

lease provision permitting the formation of a declared unit. See Hladik, 541 P.2d at 198.

Such a provision is superseded by a conflicting OCC order irrespective of whether the

lessee has exercised the power granted thereunder. The Court agrees with Defendant that

“[t]he OCC’s power to supersede and regulate oil and gas development cannot turn on

whether a voluntary pooling provision in a lease has been exercised.” Def.’s Reply at 12.




                                                 6
          Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 7 of 8




       Plaintiffs next point to language from Hladik stating that “the parties ‘could have

executed [an] express agreement to share all royalty upon production from [the] declared

unit without regard to any subsequent orders of the Corporation Commission.’” Pl.’s Resp.

at 8 (first alteration in original) (quoting Hladik, 541 P.2d at 198)). This language,

Plaintiffs imply, supports the enforceability of the 160-acre pooling restriction “without

regard to” OCC Order No. 643680. Id. The Court disagrees. Hladik and other cases

recognize that parties to an oil and gas lease may contract regarding ancillary details (e.g.,

the distribution of royalties) in the event the leased premises become subject to a unitization

order. But contrary to Plaintiffs’ suggestion, parties do not have carte blanche to enter into

agreements that “imping[e] upon the authority of the [OCC] to make orders establishing

spacing and drilling units.” Nisbet v. Midwest Oil Corp., 451 P.2d 687, 697 (Okla. 1968).

       Accordingly, the Court holds that Plaintiffs have failed to state a claim for breach

of contract upon which relief can be granted.

 II.   Conversion and Declaratory Judgment

       Plaintiffs’ remaining claims for conversion and declaratory judgment are predicated

on a finding that Cimarex drilled and produced oil from the Loretta Well in violation of the

Lease. See Compl. at 2 (alleging that Cimarex is converting Plaintiffs’ property by

“producing hydrocarbons from the Loretta Well in violation of the Lease”); id. at 3

(asserting that Plaintiffs “are entitled to a determination that the Loretta Well does not

perpetuate the Lease” because it “was drilled and is being operated in violation of the

[L]ease”). Since Plaintiffs have not plausibly alleged a violation of the Lease, as detailed

above, Plaintiffs have failed to state a claim for conversion or declaratory judgment.


                                              7
         Case 5:20-cv-00706-G Document 21 Filed 03/23/21 Page 8 of 8




                                 CONCLUSION

      For the reasons stated above, Defendant’s Motion to Dismiss (Doc. No. 9) is

GRANTED. A separate judgment shall be entered.

      IT IS SO ORDERED this 23rd day of March, 2021.




                                       8
